United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                          April 20, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                            No. 06-60687
                          Summary Calendar


 CRESCENT TOWING & SALVAGE CO. and THE AMERICAN LONGSHORE MUTUAL
                        ASSOCIATION, LTD.,

                            Petitioners,

                                 versus

ELMER J. COLLINS, JR., DIRECTOR, OFFICE OF WORKER’S COMPENSATION
               PROGRAMS, U.S. DEPARTMENT OF LABOR,

                            Respondents.

                        --------------------
               Petition for Review of an Order of the
                       Benefits Review Board
                           BRB No. 05-7083
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Crescent Towing & Salvage Company (“Crescent”), appellee’s

employer, and The American Longshore Mutual Association, Ltd.

(“ALMA”) appeal the Benefits Review Board decision and order,

upholding the award of benefits under the Longshore and Harbor

Workers’   Compensation   Act,   33   U.S.C.   §   901,   et     seq.    by    an

Administrative Law Judge (“ALJ”) to appellee, Elmer J. Collins.

Collins suffered an undisputed back injury at work; he contended

that a later episode of atrial fibrillation was triggered by an

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60687
                                  -2-

epidural steroid injection administered to treat his back injury.

The appellants contend that: (1) the ALJ erred in denying their

motion to strike the testimony of Collins’s treating cardiologist;

(2) the evidence was insufficient to trigger the Section 20(a)

presumption; (3) the Section 20(a) presumption was rebutted; (4)

Collins’s condition was not caused by his work-related injury; (5)

Collins is not entitled to temporary total disability benefits; and

(6) despite suitable alternative employment identified, Collins

failed to perform a diligent job search.

     We review the BRB only to consider “errors of law and [to]

mak[e] certain that the BRB adhered to its statutory standard of

review of factual determinations, that is, [to determine] whether

the ALJ's findings of fact are supported by substantial evidence

and are consistent with the law.”       Ortco Contractors, Inc. v.

Charpentier, 332 F.3d 283, 287 (5th Cir. 2003)(internal quotes and

citations omitted).

     The ALJ did not err in admitting the testimony of Collins’s

treating cardiologist.    As the appellants concede, the ALJ is not

bound by the formal rules of evidence or the cases interpreting

such. See 33 U.S.C. § 923(a); the ALJ was within his discretion to

admit this testimony.    See Atlantic Marine, Inc. v. Bruce, 661 F.2d

898, 900 (5th Cir. 1981); see also Patterson v. Omniplex World

Services, 36 BRBS 149(2003).
                              No. 06-60687
                                   -3-

     We also find no error in the ALJ’s decision that the evidence

was sufficient to invoke the 20(a)1 rebuttable presumption, that

the employer failed to rebut it, and that Collins carried his

burden of persuasion that his condition is causally related to his

work injury.   Under the LHWCA, a claimant must prove a prima facie

case for coverage, which consists of proof that (1) an injury was

suffered, and (2) the injury occurred in the course of employment

or was caused, aggravated or accelerated by conditions at the work

place.   Ortco, 332 F.3d at 287 (citing Conoco v. Director, Office

of Worker’s Compensation Programs, U.S. Dept. of Labor, 194 F.3d

684, 687 (5th Cir. 1999).      Once he does so, the 20(a) presumption

that the injury is work-related and that the claimant is entitled

to coverage is triggered.          Id.     To avoid coverage, the burden

shifts to the employer to affirmatively rebut the presumption with

“substantial evidence to the contrary.”             Id.     This evidentiary

standard is    less    demanding    than   proof   by   a   preponderance   of

evidence.   Id.       If the employer is successful in rebutting the

presumption, the ALJ must assess the issue of causation by looking

at all record evidence.      Id. at 290.

     The fact that Collins suffered an injury is undisputed, and

Collins’s board-certified cardiologist stated that it is much more

likely than not that the claimant’s initial episode of atrial

fibrillation was triggered by the epidural injection.            His opinion

qualifies as substantial evidence to support the ALJ’s finding that


     1
         33 U.S.C. § 920(a).
                              No. 06-60687
                                   -4-

the Section 20(a) presumption was triggered.       Further the employer

did not rebut the presumption with substantial evidence to the

contrary.     Though the employer offered the testimony of another

cardiologist who opined that Collins sustained a lone episode of

atrial fibrillation, i.e., a spontaneous condition, the ALJ is

entitled to weigh the evidence, assess the credibility of the

witnesses, and draw inferences and conclusions from the evidence.

Id. at 292.

     The ALJ did not err in finding that Collins is entitled to

temporary     total   disability   benefits.     Once   a   claimant    has

demonstrated that he is unable to perform his former longshore

employment due to his job-related injury, he has made a prima facie

case of total disability. SGS Control Services v. Director, Office

of Worker's Compensation Programs, U.S., 86 F.3d 438 (5th Cir.

1996) (citing Louisiana Ins. Guar. Ass’n v. Abbott, 40 F.3d 122,

127 (5th Cir. 1994)).      The burden then shifts to the employer to

rebut the prima facie showing by establishing that the employee is

(1) capable of performing (2) other realistically available jobs.

Id. (citing Abbott, 40 F.3d at 127).         The claimant, by virtue of

his age, education, work experience, and physical restrictions must

be capable of performing these jobs.      Ledet v. Phillips Petroleum,

Co., 163 F.3d 901,      905 (5th Cir. 1998).     Once an employer makes

this showing, the burden shifts back to the claimant to show that

he diligently looked for work and was unable to find a job.            Ceres

Marine Terminal v. Hinton, 243 F.3d 222, 225 (5th Cir. 2001)
                           No. 06-60687
                                -5-

(citing New Orleans (Gulfwide) Stevedores v. Turner, 661 F.2d 1031,

1040 (5th Cir. Unit A.1981)).    In the instant case, substantial

evidence supports the ALJ’s determination that Collins presented a

prima facie case of disability.      Further, because the record

supports the finding that Collins could not perform any work, there

is no suitable alternative employment available to him.

     For the foregoing reasons, we AFFIRM.